FILE COPY




                                IN THE SUPREME COURT OF TEXAS
                                          -- -- -- --


NO. 14-0890

 MARCUS B. PATTERSON,
 INDIVIDUALLY, AS INDEPENDENT
 ADMINISTRATOR OF THE ESTATE                           §
 OF DIANE PATTERSON, AND AS                            §
                                                                                         Harris County,
 NEXT FRIEND OF DANAE                                  §
 PATTERSON AND DANIEL                                  §
                                                                                             1st District.
 PATTERSON, AND AS ASSIGNEES OF                        §
 BREWER LEASING                                        §
 v.
 HOME STATE COUNTY MUTUAL
 INSURANCE COMPANY



                                                                                       September 11, 2015

          Petitioner's petition for review, filed herein in the above numbered and styled case, having been
 duly considered, is ordered, and hereby is, denied.


                                          

          I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify that the
 above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under the date
 shown.
          It is further ordered that petitioner, MARCUS B. PATTERSON, INDIVIDUALLY, AS
 INDEPENDENT ADMINISTRATOR OF THE ESTATE OF DIANE PATTERSON, AND AS NEXT
 FRIEND OF DANAE PATTERSON AND DANIEL PATTERSON, AND AS ASSIGNEES OF
 BREWER LEASING, pay all costs incurred on this petition.
          WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the 23rd
 day of October, 2015.



                                                           Blake A. Hawthorne, Clerk

                                                           By Monica Zamarripa, Deputy Clerk